PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/027,477
Filing Date: 5 Jul 2018
Appellant(s): TANEMURA et al.


__________________
Leonard Z. Hua
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12 March 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	A. Independent Claim 16 and Dependent Claims 17 and 19. 

Appellant argues independent claims are patentably distinct over Choi in view of Drake because the combination fails to disclose a determination of grip type based on a comparison of grip metrics to each other and a threshold. The Office disagrees, as Appellant’s characterization of the cited references and the combination is misplaced. As pointed out in the Final Rejection of 14 October 2020, Choi teaches the determination of a plurality of grips based on the comparison of grip metrics to each other and to a threshold. 
Turning to [0117 and 0118], it is the Office’s position that the “sum of the signals, which are obtained from the sensors 201 to 212 arranged on the left side portion of the side detector 120” is equivalent to appellant’s first grip metric (GM1). Where appellant’s second grip metric (GM2) is equivalent to the “sum of the signals, which are obtained from the sensors 301 to 312 arranged on the right side portion of the side detector 120”.  Further, appellant’s threshold (GM_TH) is equivalent to “the signals forming the reference pressure value”, where GM_TH: a reference pressure value is formed when values are greater than a threshold reference pressure value such that pressure signals are detected (e.g., grip pressure is determined, thus counted in the summation values of GM1 or GM2; see 
Next, appellant points to Choi’s signals measured from the front right (620) and left (610) sides of the display, equating the sum of the signals 620 obtained from the right to a threshold value. However, in appellant’s attempt to make this comparison, appellant in the table provided on page 6 of the response compares both the “sum_left” (e.g., GM1) to the “sum_right_ref” (e.g., appellant’s GM_TH; Choi’s “reference pressure values”) to determine the left or right hand grip. Such comparison is misplaced. As [0117] teaches “when a sum of intensities of the signals obtained from the front left edge 610 of the front detector 140 is greater than a sum of intensities of the signals obtained from the front right edge 620 of the front detector 140”, and similarly [0118] teaches “when a sum of intensities of the signals obtained from the front left edge 610 of the front detector 140 is smaller than a sum of intensities of the signals obtained from the front right edge 620 of the front detector 140” an additional comparison of left and right front values 610 and 620 are compared to each other and not to the reference pressure values formed from the signals detected on the left side sensors 201 to 212 and the right side sensors 301-312. Thus, appellant’s purported threshold “sum_right_ref” is misplaced. 
Thus, the “sum_right_ref” to which appellant refers, is not the same as the Office’s interpretation of the GM_TH value. That value, as explained above, is a threshold value in which the reference pressure values (for both right and left) are above, in order to be detected and used in the total summation. Therefore the smaller of GM2 and GM1 will be above the GM_TH, in order to ensure an accurate reading of where the user is gripping device 100. Thus, satisfying appellant’s equation of GM1>GM2 and GM2 >GM_TH for the first grip type (e.g. left hand), and GM2>GM1 and GM1 >GM_TH for the second grip type (e.g., right hand).
Appellant argues claims 17 and 19 are patentable based solely on dependency from claim 16. The Office disagrees for at least the reasons above. 

 A. Independent claim 11 and Dependent claims 12 and 14
Appellant argues claim 11 is patentably distinct for the same reason applicant presented for claim 16. The Office disagrees for at least the reasons above.
Appellant argues claims 12 and 14 are patentable based solely on dependency from claim 11. The Office disagrees for at least the reasons above. 

B. Dependent claim 18
Appellant argues claim 18 is patentable based solely on dependency from claim 16. The Office disagrees for at least the reasons above. 

B. Dependent claim 13
Appellant argues claim 13 is patentable based solely on dependency from claim 11. The Office disagrees for at least the reasons above. 

C. Dependent claim 20
Appellant argues claim 20 is patentable based solely on dependency from claim 16. The Office disagrees for at least the reasons above. 


C. Dependent claim 15
Appellant argues claim 15 is patentable based solely on dependency from claim 11. The Office disagrees for at least the reasons above. 


D. independent claim 1 and Dependent claims 2-5
	Appellant argues, with regard to claim 1, the cited combination of references fails to disclose the claimed subject matter, in particular, “detecting second capacitive responses indicating a change in distance between a second plurality of sensor electrodes disposed near a center of the display panel in the sensor electrode layer and a conductive layer of the input device, wherein the change in distance … is in a first direction and the force is applied in  a second direction, orthogonal to the first direction”. The Office disagrees, as the breadth of the claim continues to be read on by the combination of references, particularly the Li reference. As shown below, Li’s Figs. 1C and 1D are amended to show the orthogonal relationship between the change in distance between sensor electrodes and a conductive layer along a first direction; and the force applied in a second direction. 


    PNG
    media_image2.png
    566
    821
    media_image2.png
    Greyscale

along the Y axis (e.g., a first direction), changes between the sensor electrodes and the conductive layer of the display device. 


    PNG
    media_image3.png
    534
    801
    media_image3.png
    Greyscale

Therefore, it is clear that the Li reference reads upon the breadth of appellant’s claims, as the Y and Z directional axis are orthogonal, and a change in distance between the electrode and conductive layer occurs along the first direction (Y axis), while the pressure exerted occurs along the second direction (Z axis).
Appellant argues claims 2 and 5 are patentable based solely on dependency from claim 1. The Office disagrees for at least the reasons above. 

 D. Independent claim 6 and Dependent claims 7-10
Appellant argues claim 6 is patentably distinct for the same reason applicant presented for claim 1. The Office disagrees for at least the reasons above.
Appellant argues claims 7-10 are patentable based solely on dependency from claim 6. The Office disagrees for at least the reasons above. 


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/kenneth bukowski/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                           
                                                                                                                                                                             /CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.